Citation Nr: 1758192	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, or by reason of being permanently housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.V.R.



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960 and from November 1960 to November 1977.  He died in October 2012 and his surviving spouse was substituted as the appellant.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In January 2017, the appellant testified during a travel board hearing at the RO before the undersigned; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, including posttraumatic stress disorder (PTSD), low back syndrome, diabetes mellitus, bilateral hearing loss, residuals from septoplasty, hemorrhoids, hiatal hernia, and bilateral pes planus caused the Veteran to be substantially confined to his dwelling and immediate premises.

2.  Although the Veteran required substantial assistance, his service-connected disabilities in and of themselves did not result in the need for the regular aid and attendance of another person demonstrated by an inability to care for most of his daily personal needs, protect himself from the hazards and dangers of his daily environment, or an inability to attend to the wants of nature.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

2.  The criteria for special monthly compensation based on the need for aid and attendance due to service-connected disabilities have not been met.  38 U.S.C. §§ 1114 (l), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

As a preliminary matter, the Veteran has been granted a TDIU, effective April 21, 1986, by reason of his service-connected posttraumatic stress disorder (PTSD).  38 C.F.R. §§ 3.340, 3.341, 4.16(b).  Accordingly, his psychiatric disability satisfies the requirement of a "service-connected disability rated as total" for SMC purposes.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

The remaining issue for entitlement to SMC at the housebound rate is whether the Veteran was permanently housebound by reason of his service-connected disabilities.  In January 2017, the Appellant was afforded a travel board hearing.  There, the Appellant testified that beginning in the year 2000 the Veteran began staying inside his house.  She stated that "he couldn't even walk outside."  In fact, she indicated that the VA started "to send doctors to the home, because he's not leaving his home."  The Appellant clarified that the Veteran's anxiety, depression, and PTSD specifically prevented him from leaving his home, as opposed to other medical conditions.  In addition, the Veteran's son, A.V.R., recalled that beginning around 2001 the Veteran would not leave his house.  Instead, the Veteran remained reserved and isolated from the family: "he would just sit in by his self and the only person that he would allow in that room was my mother."  The Board finds the testimony of the Appellant and A.V.R. to be credible and highly probative.  Further, the medical evidence of record supports a finding that the Veteran was substantially confined to his dwelling and premises as a result of his psychiatric condition.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is warranted.

Next, the Board turns to whether the Appellant is entitled to SMC at the aid and attendance rate.  Special monthly compensation is payable at the aid and attendance rate when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C. § 1114(l).  To establish a need for regular aid and attendance, the Veteran must be: blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  See 38 C.F.R. §§ 3.350(b), 3.352(a). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).

SMC at the aid and attendance rate is warranted when the Veteran's disability or impairment requiring regular aid and attendance is the result of service-connected disabilities.  See 38 U.S.C. § 1114(l).  At the time of the Veteran's death, he was service-connected for PTSD (70 percent disabling, effective April 21, 1986), low back syndrome (20 percent disabling, effective September 12, 1984), diabetes mellitus (10 percent disabling, effective April 8, 2008), bilateral hearing loss (noncompensable, effective December 1, 1977), residuals from septoplasty (noncompensable, effective December 1, 1977), hemorrhoids (noncompensable, effective December 1, 1977), hiatal hernia (noncompensable, effective December 1, 1977), and bilateral pes planus (noncompensable, effective March 23, 1981).  The Board acknowledges that medical evidence documented treatment for several nonservice-connected conditions, to include chronic obstructive pulmonary disease (COPD), chronic renal failure, and hypertension, arthritis of multiple joint, chronic anemia, irritable bowel syndrome, basal cell carcinoma, and leukemia.  However, for purposes of entitlement of SMC at the aid and attendance rate, the scope of review is limited to the Veteran's functioning as a consequence of his service-connected disabilities. 

In June 1988, the Veteran was afforded a VA mental health examination.  The VA examiner observed the Veteran as casually dressed, with "somewhat tremulous" speech, mood as moderate anxiety and slight depression, no evidence of delusions or hallucinations, orientation was within normal limits, short-term memory was within normal limits, and he was able to think abstractly.  The examiner noted that the "patient does have post-traumatic stress disorder, to a moderate to severe degree."  

In December 2011, Dr. H.M.C. conducted an examination for housebound status or permanent need for regular aid and attendance.  The examiner stated that the Veteran appeared "chronically ill." He noted that the Veteran's "activity is limited by shortness of breath which is severe and comes on walking ~50 ft."  The examiner continued, "[t]his problem has been extensively evaluated looking for a pulmonary, cardiac, renal or metabolic abnormality to cause this and we haven't found anything to explain the severity of symptoms."  

In an undated medical opinion, a VA clinician summarized the Veteran's disability and functioning.  While undated, the Board finds that the medical opinion was prepared sometime after December 2011 because of the medical history referenced.  In the opinion, the VA clinician stated that the Veteran "has become housebound for multiple reasons including severe dyspnea and general weakness after multiple hospitalizations and surgery.  His major pulmonary diagnoses are emphysema and COPD which is made worse by diastolic heart failure from chronic hypertension."  The VA clinician also noted that "[o]ther diagnoses suffered by this Veteran include MGUS, PTSD, and spinal stenosis with chronic pain." 

VA treatment records related to the Veteran's COPD condition documented the Veteran's ability to complete physical activities of daily living.  Specifically, August 2007 treatment records documented the Veteran's reports of "increased fatigue" but otherwise "feels good."  The clinician noted that the Veteran "feels the increasing fatigue is due to his lung disease, anemia, chronic kidney disease and MGUS."  Also, September 2007 treatment records stated that the Veteran is able to walk in his pasture.  In regards to his COPD, March 2008 treatment records documented that the Veteran "is now feeling much better and able to perform his usual duties with his animals with significant shortness of breath.  He states that he still does have some SOB but it is back to baseline."  In May 2008, a VA clinician noted that the Veteran had intermittent depressed mood but handled it well with no medication.  September 2008 treatment records noted that the Veteran was able to walk from the parking lot to the clinic.  March 2009 treatment records documented that the Veteran was able to learn methods to feed his horse, an activity which was a source of enjoyment. 

December 2010 VA progress note reveal an assessment of "Veteran has multiple medical issues that needs the assistance of a caregiver-the Veteran's wife.  Veteran is dependent in all ADL's, is housebound, and is in a wheelchair."  The clinician note did not elaborate which medical conditions contributed to his disability. 

March 2011 VA treatment records documented the Appellant's request for power mobility for the Veteran.  The treatment records recorded an assessment of "71 year old man with COPD and renal failure who qualifies for power mobility as evidence by pulmonary desaturation <90% with ambulation using a single point cane."  The treatment records did not note any service-connected disabilities that contributed to the Veteran's diminished mobility and need for assistance. 

March 2012 VA treatment records indicated that the Veteran was recently discharged from the hospital after presenting tachycardia, lightheadedness, chest pain, and nausea.  

During the January 2017 travel board hearing, the Appellant testified that the Veteran's need for aid and attendance was due to his mental health disability.  Specifically, the Appellant testified that she assisted the Veteran by taking care of his finances, helping with his personal tasks, aiding to dress the Veteran, preparing his meals, and feeding him.  Further, she indicated that beginning in the early 2000's the Veteran was unable to leave his home because of his anxiety, depression, and PTSD.  The Appellant stated that by 2007 the Veteran was "totally bedridden" because of his psychiatric conditions.  The Appellant opined that the Veteran's functional decline was the result of his mental health disability, rather than his physical disabilities.  

Although sympathetic to the Appellant and the severity of the Veteran's medical condition prior to his death, following careful review of the evidence, the Board concludes that the criteria for SMC based on the need for aid and attendance due to service-connected disabilities are not met. In particular, prior to March 2009, medical treatment records documented that the Veteran was able to walk in his pasture and tend to his livestock.  Evidence of the Veteran's ability to care for livestock demonstrate that the Veteran's functional status remained high and he would have been able to complete other personal tasks, to include dressing, feeding, and maintaining personal hygiene.  These documented reports provide highly probative evidence that the Veteran was able to dress, attend to the wants of nature, and that he had the capacity to protect himself from hazards incident of the environment.  Further, treatment records documenting the Veteran traveling to medical appointments and walking around his property are evidence which refutes the notion that he was bedridden prior to March 2009.  

In addition, evidence of record fails to demonstrate that as the result of service-connected disabilities the Veteran was helpless or so nearly helpless that he required the regular aid and attendance of another person.  For example, while the December 2011 examiner suggested that the Veteran's impairments might have a pulmonary, renal, cardiac, or metabolic origin, the examination report lacked any reference to a service-connected disability.  As such, the Board finds that the December 2011 examination offers no probative value because it provides no relevant information.  Furthermore, medical treatment records discussing the Veteran's ability to function overwhelmingly pertained to the Veteran's COPD, cardiac condition, and renal disease, all nonservice-connected disabilities.  

The Board acknowledges that the Appellant, in advancing this appeal, believes that the Veteran's need for aid and attendance was due to his mental health disability.  But, the Board does not find the witnesses' testimony persuasive because the testimony is inconsistent with the weight of the medical evidence as a whole, which demonstrates that the Veteran required aid and attendance as a result of multiple nonservice-connected disabilities, including COPD, renal disease, and cardiac complications were the principal contributing factors of the Veteran's disability.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  Overall, the evidence weighs against a finding that the Veteran had need for aid and attendance based solely upon his service-connected disabilities.  Id.; 38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Board notes that the Veteran has not filed a Dependency and Indemnity (DIC) claim.  To the extent that the Appellant's statements are in support of entitlement to service connection for leukemia for the cause of death of the Veteran, this decision does not address the merits of such claim.  38 C.F.R. § 20.1106 (2017).    

ORDER

Special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) is granted. 

Special monthly compensation based upon the need for aid and attendance due to service-connected disabilities under 38 U.S.C. § 1114(l) is denied. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


